298 S.W.3d 119 (2009)
Jermaine C. PADEN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69750.
Missouri Court of Appeals, Western District.
September 15, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2009.
Application for Transfer Denied December 22, 2009.
S. Kate Webber, for Appellant.
Robert J. Bartholomew, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and MARK D. PFEIFFER, Judge.
Prior report: 204 S.W.3d 753.

ORDER
PER CURIAM:
Jermaine Paden appeals the circuit court's denial of his Rule 29.15 motion after an evidentiary hearing. On appeal, Paden claims that the circuit court clearly erred in denying his motion because his trial attorney provided ineffective assistance of counsel. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).